 1   Janice A. Hubbard, Esq.
     Nevada State Bar No. 4301
 2   204 Marsh Ave, Suite 202
     Reno, Nevada 89509
 3   (775) 329-5329
     JAN@JANHUBBARDLAW.COM
 4   Attorney for J. Neddenriep
 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,
10
                   Plaintiff,              Case No. 2:16-CR-00265-GMN-CWH
     v.
11

12
     JOHNNY RUSSELL NEDDENRIEP,
13
                Defendant.
14   __________________________/

15        STIPULATION FOR AN EXTENSION OF TIME ON REPLY TO ECF 800 AND
                               JOINDERS AND ORDER
16
             IT IS HEREBY STIPULATED AND AGREED by and through JOHNNY
17
     NEDDENRIEP, his attorney, JANICE A. HUBBARD, Esq. and Assistant
18
     United States Attorney, DANIEL SCHIESS, Counsel for the UNITED
19

20   STATES OF AMERICA, that the Reply to ECF No. 800 and to filing

21   joinders in reply be continued from October 11,2018 to and

22   including October 22, 2018.
23           1.   Counsel is on a preplanned vacation to Europe which
24
     started on September 24, 2018 and will not conclude until after
25
     the extended date for filing the Replies.
26


                                             1
 1        2.   The additional time will not affect the scheduled
 2
     trial time of January 28, 2019.
 3
          The continuance is necessary so that the matter can be
 4
     fully briefed before the Court.
 5
          DATED this 8th day of October, 2018.
 6

 7

 8
          /s/ Janice A. Hubbard
 9        JANICE A. HUBBARD, Esq.
          204 Marsh Ave., Ste. 202
10        Reno, Nevada 89509

11

12

13
          /s/ Daniel Schiess____
14        DANIEL SCHIESS, AUSA
          Assistant United States Attorney
15        Nevada Bar #5483

16

17

18

19

20

21

22

23

24

25

26


                                       2
 1

 2                          UNITED STATES DISTRICT COURT
 3                               DISTRICT OF NEVADA
 4   UNITED STATES OF AMERICA,
 5             Plaintiff,              Case No. 2:16-CR-00265-GMN-CWH
     v.
 6

 7
     JOHNNY RUSSELL NEDDENRIEP,
 8
                Defendant.
     __________________________/
 9

10                                     O R D E R

11
          IT IS ORDERED that the pursuant to the Stipulation of the
12
     parties the filing of Reply to ECF doc #800 and joinders to
13
     Reply motions be continued to and including October 22, 2018.
14
                                24          October        2018
15        IT IS SO ORDERED this ___ day of _____________, ____.

16

17

18

19                                   __________________________________
                                     UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26


                                         3
